                Case 10-11255-CSS               Doc 4343        Filed 10/16/19         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE
In re:                                                          )     Chapter 11
                                                                )
SS BODY ARMOR I, INC., et al.,1                                 )     Case No. 10-11255 (CSS)
                                                                )
                               Debtors.                         )     (Jointly Administered)
                                                                )

         NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING ON
          OCTOBER 18, 2019 AT 12:00 P.M. (PREVAILING EASTERN TIME)


         PLEASE TAKE NOTICE: AS THERE ARE NO MATTERS GOING
             FORWARD, THIS HEARING HAS BEEN CANCELED.

RESOLVED/ADJOURNED MATTERS:

1.       Marcum LLP, f/k/a Marcum Rachlin, a Division of Marcum LLP's Motion to Reconsider
         and Vacate the Court's Order Sustaining the Recovery Trust's Objection to Movant's
         Claim [Filed 8/14/19] (Docket No. 4317)

         Response Deadline: September 4, 2019 at 4:00 p.m.

         Responses Received: None.

         Related Documents:
                  A. Recovery Trust’s Objection to Claim No. 372 Filed by Marcum Rachlin, A
                     Division of Marcum, LLP [Filed 7/12/19] (Docket No. 4302)
                  B. [Signed] Order Sustaining Recovery Trust’s Objection To Claim No. 372
                     Filed By Marcum Rachlin, a Division of Marcum, LLP [Filed 7/31/19]
                     (Docket No. 4314)

         Status: This matter has been resolved and no hearing is needed.




1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification numbers are:
SS Body Armor I, Inc. (9361) f/k/a Point Blank Solutions, Inc. SS Body Armor II, Inc. (4044) f/k/a Point Blank
Body Armor, Inc.; SS Body Armor III, Inc.; (9051) f/k/a Protective Apparel Corporation of America; and PBSS
LLC (8203). All correspondence and pleadings for the Debtors must be sent to SS Body Armor I, Inc., et al., c/o
Pachulski Stang Ziehl & Jones LLP, 919 North Market St., 17th Floor, Wilmington, DE 19801, Attn: Laura Davis
Jones.


DOCS_DE:225756.1 70934/001
                Case 10-11255-CSS       Doc 4343     Filed 10/16/19     Page 2 of 3




2.      Recovery Trust's Motion for an Order (I) Approving the Final Notice and Establishing a
        Final Deadline for Claimants to Submit Tax Forms, (II) Deeming Distributions on
        Account of Forfeited Claims as Unclaimed Distributions Under the Plan, and (III)
        Granting Related Relief [Filed 8/27/19] (Docket No. 4323)

        Response Deadline: September 10, 2019 at 4:00 p.m.

        Responses Received: None.

        Related Documents:

                 A. Certificate of No Objection Regarding the Recovery Trust's Motion for an
                    Order (I) Approving the Final Notice and Establishing a Final Deadline for
                    Claimants to Submit Tax Forms, (II) Deeming Distributions on Account of
                    Forfeited Claims as Unclaimed Distributions Under the Plan, and (III)
                    Granting Related Relief [Filed 9/12/19] (Docket No. 4328)
                 B. [Signed] Order (I) Approving the Final Notice and Establishing a Final
                    Deadline for Claimants to Submit Tax Forms, (II) Deeming Distributions on
                    Account of Forfeited Claims as Unclaimed Distributions Under the Plan, and
                    (III) Granting Related Relief [Filed 9/13/19] (Docket No. 4329)
        Status: An order has been entered on this matter and it is now resolved.

3.      Recovery Trust's Motion for an Order Approving Equity Distribution Procedures and
        Granting Related Relief [Filed 9/13/19] (Docket No. 4330)

        Response Deadline: September 27, 2019 at 4:00 p.m.

        Responses Received: None at this time.

        Related Documents: None at this time.

        Status: This matter is being adjourned to the next scheduled omnibus hearing.

4.      Recovery Trust's Motion for Entry of an Order Pursuant to Bankruptcy Rule 9019
        Approving a Settlement of Claim Number 57 Asserted by Cedar Glade LP [Filed
        9/13/19] (Docket No. 4331)

        Response Deadline: September 27, 2019 at 4:00 p.m.

        Responses Received: None.

        Related Documents:
                 A. Certificate of No Objection Regarding Recovery Trust's Motion for Entry of
                    an Order Pursuant to Bankruptcy Rule 9019 Approving a Settlement of Claim
                    Number 57 Asserted by Cedar Glade LP [Filed 9/30/19] (Docket No. 4336)
                                              2
DOCS_DE:225756.1 70934/001
                Case 10-11255-CSS       Doc 4343     Filed 10/16/19     Page 3 of 3




                 B. [Signed] Order Granting Recovery Trust's Motion for Entry of an Order
                    Pursuant to Bankruptcy Rule 9019 Approving a Settlement of Claim Number
                    57 Asserted by Cedar Glade LP [Filed 10/1/19] (Docket No. 4338)

        Status: An order has been entered on this matter and it is now resolved.


Dated: October 16, 2019                   PACHULSKI STANG ZIEHL & JONES LLP

                                          /s/ James E. O’Neill
                                          Laura Davis Jones (DE Bar No. 2436)
                                          David M. Bertenthal (CA Bar No. 167624)
                                          James E. O’Neill (DE Bar No. 4042)
                                          919 N. Market Street, 17th Floor
                                          P.O. Box 8705
                                          Wilmington, DE 19899-8705 (Courier 19801)
                                          Telephone: (302) 652-4100
                                          Facsimile: (302) 652-4400
                                          Email:     ljones@pszjlaw.com
                                                     dbertenthal@pszjlaw.com
                                                     joneill@pszjlaw.com

                                          Counsel to the Post Confirmation Debtor




                                             3
DOCS_DE:225756.1 70934/001
